           Case 1:09-cr-00466-RJS Document 55 Filed 09/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


          -v-                                                       No. 09-cr-466 (RJS)
                                                                         ORDER
 JOSEPH MCMASTER,

                                 Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         As the Court previously ordered (Doc. No. 54), Supervisee’s sentencing will take place on

Monday, September 13, 2021 at 2:00 p.m. in Courtroom 20C at the Daniel Patrick Moynihan

Courthouse, 500 Pearl Street, New York, New York 10007. Members of the public may monitor

the proceeding either in-person in Courtroom 20C or via the Court’s free audio line by dialing 1-

888-363-4749 and using access code 3290725#.

SO ORDERED.

Dated:          September 3, 2021
                New York, New York
                                                     ____________________________________
                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
